Meter, EJ.
(concurring). I concur in the outcome reached by the majority but write separately to express my opinion that Apsey v Mem Hosp (On Reconsideration), 266 Mich App 666; 702 NW2d 870 (2005), was correctly decided.
MCL 600.2102(4) provides the following method for authenticating an affidavit obtained in another state:
[S]uch affidavit. .. may be taken before . . . any notary public .. . authorized by the laws of such state to administer oaths therein. The signature of such notary public . . . and the fact that at the time of the taking of such affidavit the person before whom the same was taken was such notary public . . . shall be *809certified by the clerk of any court of record in the county where such affidavit shall be taken, under the seal of said court.
Plaintiffs did not meet this authentication requirement before the limitations period for their claim expired. Accordingly, under the authority of Apsey, supra at 677-678, 682-683, their lawsuit was barred, and the trial court properly granted summary disposition to defendants. The Apsey majority provided a persuasive analysis for applying MCL 600.2102(4), instead of the more relaxed requirements of MCL 565.261 et seq., in a case such as the present one. See Apsey, supra at 671-676. I do not find persuasive the alternative analysis provided by the majority here.
I concur in the result reached by the majority.